UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22322 GLOBAL REAL ESTATE INVESTMENTS FUND (Exact name of registrant as specified in charter) 5arkway, Suite 935 Greenwood Village, CO 80111 (Address of principal executive offices) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (866) 622-3864 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. GLOBAL REAL ESTATE INVESTMENTS FUND Schedule of Investments - March 31, 2011 (Unaudited) COMMON STOCKS - 86.8% Shares Value Asia-Pacific - 36.4% Australia - 5.6% CFS Retail Property Trust $ Commonwealth Property Office Fund Westfield Group China - 17.2% Champion REIT China Overseas Land & Investment Ltd. China Resources Land Ltd. Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. The Link REIT Sino Land Co. Ltd. Sun Hung Kai Properties Ltd. Japan - 7.9% Kenedix Realty Investment Corporation 58 Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Top REIT, Inc. 20 Singapore - 5.7% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaMall Trust Mapletree Logistics Trust Suntec Real Estate Investment Trust Total Asia-Pacific (Cost $4,110,814) Europe - 15.1% France - 5.9% Fonciere Des Regions ICADE Unibail-Rodamco S.E. Germany - 3.2% Alstria Office REIT - AG Sweden - 2.8% Castellum AB United Kingdom - 3.2% British Land Co. PLC Great Portland Estates PLC Hammerson PLC Segro PLC Total Europe (Cost $1,516,441) North America - 35.3% Bermuda - 4.5% Hongkong Land Holdings Limited United States - 30.8% American Campus Communities, Inc. AvalonBay Communities, Inc. Biomed Realty Trust, Inc. DiamondRock Hospitality Company Digital Realty Trust, Inc. Dupont Fabros Technology, Inc. Hersha Hospitality Trust Kilroy Realty Corporation LaSalle Hotel Properties LTC Properties, Inc. Mack-Cali Realty Corporation Realty Income Corporation UDR, Inc. Ventas, Inc. Total North America (Cost $3,829,906) TOTAL COMMON STOCKS (cost $9,457,161 ) WARRANTS - 0.0% Asia-Pacific - 0.0% China - 0.0% Henderson Land Development Co. Ltd.^ Expiration: June, 2011, Strike Price: $58.00 47 TOTAL WARRANTS (cost $0) 47 SHORT-TERM INVESTMENTS - 1.3% North America - 1.3% United States - 1.3% Fidelity Institutional Money Market Portfolio - Select Class,0.160%* TOTAL SHORT-TERM INVESTMENTS (cost $138,448) TOTAL INVESTMENTS (cost $9,595,609)(a) - 88.1% $ Other Assets in Excess of Liabilities - 11.9% NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing security. * Variable rate security.The rate shown is the rate in effect at March 31, 2011. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2011 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Valuation Accounting Standards at March 31, 2011 Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Portfolio's net assets as of March 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks(b) $ $
